Citation Nr: 0802967	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to March 
1982.  The veteran had Vietnam service from May 1967 to May 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision rendered by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part, granted 
service connection for bilateral hearing loss and status post 
medial collateral ligament (MCL) tear left knee.  Both 
disabilities were assigned noncompensable disability 
evaluations, effective from March 14, 2002.  The RO also 
denied service connection for PTSD.

In a May 2005 rating action, the RO increased the disability 
evaluation for the left knee disability to 10 percent, 
effective from March 14, 2002.  In a written statement 
received in August 2005, the veteran withdrew his appeal for 
an increased rating for the left knee disability.  Therefore, 
the only two issues remaining for appeal are as listed on the 
title page.


FINDINGS OF FACT

1.  The evidence demonstrates the veteran's service- 
connected bilateral hearing loss is presently manifested by 
level II hearing acuity in the right ear and level IV hearing 
acuity in the left ear. 

2.  The veteran did not engage in combat with the enemy.

3.  PTSD did not have its onset during active military duty; 
and the record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2007). 

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f), 4.125(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2002 and July 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 0056et. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The hearing loss claim at issue concerns whether the veteran 
is entitled to a higher initial rating for this condition.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Moreover, the appellant was informed of the 
criteria for an increased rating by way of the October 2002 
Decision and the May 2005 Statement of the Case.  He has 
demonstrated actual knowledge of such and has had a 
meaningful opportunity to participate in his appeal prior to 
readjudication in September 2005.

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claims in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of these claims.  


Analysis

Increased rating for bilateral hearing loss 

The veteran contends he is entitled to an initial compensable 
disability evaluation for his service-connected bilateral 
hearing loss disability.  The Board has considered his 
contentions, but finds that the preponderance of the evidence 
is against the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
Exam
inat
ion
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2007).   

In October 2002, the veteran underwent a VA audiology 
examination.  He reported progressive hearing loss 
bilaterally for the past 20 years.  He stated that he was a 
jet engine mechanic in service and protective hearing devices 
were issued and used at all times.  He further reported post-
service recreational and industrial-related noise exposure.  
Upon examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
AVG.
RIGHT
15
20
10
45
40
29
LEFT
25
30
20
50
45
36

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  Tympanography indicated normal middle 
ear pressure and compliance bilaterally.  Ipsilateral and 
contralateral acoustic reflexes were at expected sensation 
levels bilaterally.  The assessment was mild sensorineural 
hearing loss bilaterally, left slightly greater than right.

Applying the above results to the Table VI chart, a puretone 
threshold average of 29 and a speech discrimination of 92 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 36 and a speech 
discrimination of 92 percent, in the left ear, will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart (with the left ear being the "poorer" ear), 
a level I for the right ear, combined with a level I for the 
left ear, will result in a 0 percent compensation evaluation.  

The veteran underwent another VA audiology examination in May 
2005.  The veteran reported his hearing loss had worsened 
since the earlier examination.  The veteran again affirmed 
that hearing protection was used in service.  Upon 
examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
AVG.
RIGHT
15
15
10
40
40
26
LEFT
35
30
20
60
60
43


Speech audiometry revealed speech recognition ability of 84 
percent for the right ear and 68 percent for the left ear.  
Tympanography indicated normal middle ear pressure and 
compliance bilaterally.  Ipsilateral acoustic reflexes were 
present and at normal levels bilaterally.  The assessment was 
mild sensorineural hearing loss right ear, moderate 
sensorineural hearing loss left ear.
  
Applying the above results to the Table VI chart, a puretone 
threshold average of 26 and a speech discrimination of 84 
percent, in the right ear, will result in level II hearing 
for that ear.  A puretone threshold average of 43 and a 
speech discrimination of 68 percent, in the left ear, will 
result in level IV hearing for that ear.  Applying these 
results to the Table VII chart (with the left ear being the 
"poorer" ear), a level II for the right ear, combined with 
a level IV for the left ear, will result in a 0 percent 
compensation evaluation.  

The Board has also considered 38 C.F.R. § 4.86 (a).  However, 
given that the evidence does not reflect puretone thresholds 
of 55 db or more at each of the1000, 2000, 3000, and 4000 
Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2007).

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

In a December 2007 statement, the veteran's representative 
averred that the veteran was deaf in his left ear, based upon 
an August 2005 VA ear, nose, and throat consultation.  That 
clinical note showed that based on a tuning fork test, the 
veteran had no hearing in the left ear and hearing in the 
right ear was within normal limits.  The Board notes that an 
examination for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  There is no indication in the record that the 
individual who conducted that evaluation was a state-licensed 
audiologist and there is no indication that a controlled 
speech discrimination test was performed.  Thus, those 
results are not considered to be probative.  

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant a compensable 
rating and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.  There also is no evidence of any unusual 
circumstances for referral for an extraschedular rating 
consideration.  The preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 55-57 (1990).


Service connection for PTSD

The veteran claims service connection for post-traumatic 
stress disorder (PTSD).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner of war under the provisions of 38 C.F.R. § 3.1(y) 
(2007), and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In written statements submitted in support of his claim, the 
veteran identified several stressor events upon which his 
PTSD claim is based.  Specifically, the veteran indicated: 
that while walking to work one day in 1962, he heard a loud 
bang.  Two hydraulic specialists had been killed in an 
explosion.  Next, the veteran alleges that in 1996 while 
installing a jet engine in an F106; the main fuel filter 
splashed a chemical into his left ear.  He stated that he 
received medical treatment at the time, but his hearing in 
that ear has been diminished ever since.  The veteran also 
indicated that he witnessed a jet engine mechanic whom he had 
trained, being sucked into a jet intake system of the jet 
they were working on.  He noted that the mechanic escaped 
unharmed because he was wearing a heavy parka and headset.  
The sergeant apparently had forgotten the proper 
instructions.  Next, the veteran related that he had 
performed burial detail as a member of the Base Horner Guard 
Team, which was emotionally difficult for him.  

The veteran alleged several additional stressor incidents 
which he stated occurred during his time Vietnam.  He stated 
that the Vietcong fired shots in the dark and hit an aircraft 
on the trimpad runway.  He further related that he witnessed 
a Vietnam national stoned to death by Americans for making 
racial slurs.  Also, he indicated that at one point he came 
across a large refrigerated "Connex" box that was located 
behind an Airmen's club.  The veteran stated that the box was 
"leaking blood" and upon opening it, he saw that it 
contained the bodies of several dead soldiers. 

The veteran's service medical records are negative for any 
diagnosis of PTSD or other psychiatric disorder.  According 
to service records, the veteran's military occupational 
specialty (MOS) was 43250 Jet Engine Mechanic.  These 
records, which include the veteran's DD 214, are negative for 
any awards, medals, or citations indicative of combat duty.  
There is no evidence that the veteran participated in events 
constituting actual combat at any time during service or that 
he was a POW.  Although the veteran was stationed in Vietnam 
between 1967 and 1968, mere service in a combat area or 
combat zone does not in itself lead to the conclusion that he 
engaged in combat.  See VAOPGCPREC 12-99 (October 18, 1999).

For these reasons, the Board finds that the veteran is not a 
"combat veteran" -and as such, his testimony alone, is not 
sufficient to establish the incurrence the claimed stressors 
events.  Rather, there must be credible supporting evidence, 
such as military records or other official records, to 
corroborate his claimed stressors.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

In the present appeal, the veteran has not provided credible 
supporting evidence, such as official records, buddy 
statements, or any other supportive evidence to corroborate 
his alleged stressors.  The available service medical records 
do not show treatment for trauma as a result of a chemical 
being splashed in the veteran's left ear in 1966.  

In addition, the Board notes that the veteran has been 
inconsistent in the reporting of his alleged stressor 
incidents.  For instance, the evidentiary record contains 
evidence of a current bilateral hearing loss disability, yet 
the veteran did not relate this seemingly significant event 
as part of his medical history during VA audiological 
examinations in October 2002 and April 2005.  He did state 
that as a jet engine mechanic, hearing protective devices 
were issued and worn at all times.  The statements made to VA 
medical personnel contradict his written testimony.  Also, 
during an August 2002 VA psychiatric evaluation, the veteran 
stated he had been shot at while repairing the plane in 
Vietnam.  Yet, in written stressor statements, the veteran 
only indicated that the enemy had fired shots in the dark 
which hit the plane, not that he was working on it and 
actually in the line of fire.  Finally, the Board notes that 
the veteran related two stressor events during his 2005 VA 
examination, neither of which had been previously reported in 
written statements or to medical providers.  For these 
reasons, the Board finds that the veteran's testimony 
concerning these stressor events is not credible.

As it relates to the remaining stressors, including a Vietnam 
national stoned to death by American soldiers, these are of 
the sort which are not likely to be capable of verification.  
In addition, VA cannot attempt to verify these incidents 
without more specific details regarding the time, place, and 
name of people involved.  The veteran has only provided 
general descriptions of certain events, with insufficient 
details regarding time, date and place or the individuals 
specifically involved.  Generally, anecdotal incidents such 
as these alleged events are not researchable, since incidents 
can only be officially researched if they have been reported 
and documented.  See 38 C.F.R. § 3.159 (c)(2)(i).  The 
veteran has not otherwise provided corroborating evidence to 
show that these events did occur.  As such, the veteran's 
alleged in- service stressors have not been verified.

Next, the Board notes that there is no diagnosis of PTSD that 
has been made in reliance upon any verified in- service 
stressors.  The Board observes that almost none of the 
diagnoses of PTSD in the private medical records indicate 
which, if any, specific stressor incidents were relied upon 
in connection with the diagnoses.  Where the record shows 
that veteran actually reported specific stressor events to 
evaluating medical personnel, the details have been somewhat 
vague.  For example, an April 2004 VA psychiatrist (who 
diagnosed PTSD) indicated that the veteran reported having 
witnessed a Vietnam national being stoned to death, was 
reportedly in an area of significant combat and saw 
"horrific things," but was reluctant to give details.  The 
Board is mindful that the veteran has been diagnosed with 
PTSD.  However, the Court has held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  

Moreover, the Board is not required to accept the 
unsubstantiated opinions of physicians that alleged PTSD had 
its origins in service.  An opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the appellant's recitation of service history, and 
not his documented history, is not probative).  The Board 
notes further that none of the medical providers, who have 
evaluated the veteran and provided a diagnosis of PTSD, were 
privy to corroborating evidence of the stressors, or to the 
veteran's claims folder.  Thus, the probative value of these 
doctors' statements is greatly reduced by the fact that they 
are not shown to have been based upon a review of the claims 
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black 
v. Brown, 5 Vet. App. 177, 180 (1993).

The veteran was afforded a VA psychiatric examination in 
April 2005.  It was indicated that the veteran's medical 
records were reviewed.  The veteran stated that he had 
several traumatic experiences in service.  However, he only 
noted that a cannon was placed at the top of a hill and 
occasionally fired to scare the enemy.  He also reported 
ongoing firing, during an unspecified date, and he remembers 
feeling fearful.  Presently, the veteran's complaint was that 
he found it difficult when people made negative comments 
about the Vietnam War.  Following a mental status evaluation, 
the diagnoses were alcohol dependence and mood disorder 
secondary to stroke.  The examiner commented that the veteran 
did not meet the diagnostic criteria for PTSD.  He did not 
directly witness any events that could be considered 
traumatic.  He also did not meet the criteria for avoidance.  
Other than being bothered by loud noises, there was no 
indication of hyper vigilance.  The examiner noted further 
that the veteran's main problem at that time was his long-
term alcohol dependence and that he most likely underreported 
his current alcohol use.  The Board affords the VA examiner's 
opinion greater probative weight than that afforded the other 
medical opinions of record, as the examiner reviewed the 
veteran's claims file and service records.  See Swann, 5 Vet. 
App. 229, 233 (1993); Black, 5 Vet. App. 177, 180 (1993).  

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated.  Without such corroboration of an in-
service stressor, the diagnoses of PTSD in the record have no 
probative value.  See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  
Accordingly, service connection for PTSD must be denied.  38 
U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303, 3.304(f). 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for PTSD have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

Service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


